KRUEGER, Judge.
Appellant was charged with the offense of violating the liquor laws of this State, and his punishment was assessed at a fine of $500.00.
The information charges the offense in the same manner as that charged in the case of Gremillion v. State, No. 18,628, this day decided by this court (reported on page 492 of this volume). Upon authority of that case the judgment of the trial court is reversed and the prosecution ordered dismissed.

Reversed and prosecution ordered dismissed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.